PER CURIAM.
Appellants appeal the district court’s orders dismissing their civil complaint and denying Appellant Robert E. Lee Jones’ motions for reconsideration of the magistrate judge’s order denying class action certification and the district court’s adverse grant of summary judgment. They further appeal the district court’s earlier orders relating to the proper party plaintiffs. We have reviewed the record, Appellants’ numerous claims on appeal, and the district court’s opinions, and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Jones v. MCI Worldcom Communications, Incorporated, No. CA-00-968-7 (W.D.Va. Dec. 15, 2000; Nov. 23 & 29, 2001; Jan. 11, 2002). To the extent Appellants seek to raise claims not properly before the district court for consideration, we decline to review such claims. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.